
	

113 HR 1884 IH: Stop Pay for Members Act
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1884
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Mr. Cooper (for
			 himself, Mr. Costa,
			 Mr. Kind, Mrs. Capps, Mr.
			 Schrader, Mr. Owens,
			 Ms. Tsongas,
			 Mr. Barrow of Georgia,
			 Mr. Gallego,
			 Mr. Cuellar,
			 Mr. Matheson,
			 Mr. Mulvaney,
			 Mr. Loebsack,
			 Mr. Rigell,
			 Mr. Michaud,
			 Mr. Chabot, and
			 Mr. Barber) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To provide that Members of Congress shall be paid last
		  whenever the Treasury is unable to satisfy the obligations of the United States
		  Government in a timely manner because the public debt limit has been
		  reached.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Pay for Members
			 Act.
		2.Members of
			 Congress to be paid last
			(a)In
			 generalIn the event that the
			 public debt of the United States Government reaches the public debt limit, the
			 obligation to pay basic pay of Members of Congress may not be satisfied
			 until—
				(1)all other
			 obligations of the United States Government which are then due have been
			 satisfied; or
				(2)if earlier, the
			 ability of the Treasury to satisfy the obligations of the United States
			 Government in timely manner is restored, whether by an increase in the public
			 debt limit or otherwise.
				(b)ConsentEach
			 Member of Congress consents and agrees that payment of basic pay in accordance
			 with subsection (a) shall constitute a full and complete discharge and
			 acquittance of all claims and demands for service as such a Member during the
			 period covered by the payment.
			3.DefinitionsFor purposes of this Act—
			(1)the term
			 public debt limit means the dollar limitation contained in section
			 3101(b) of title 31, United States Code; and
			(2)the term
			 Member of Congress means—
				(A)each Senator,
			 Member of the House of Representatives, and Delegate to the House of
			 Representatives, and the Resident Commissioner from Puerto Rico;
				(B)the President pro
			 tempore of the Senate, the majority leader and the minority leader of the
			 Senate, and the majority leader and the minority leader of the House of
			 Representatives; and
				(C)the Speaker of the
			 House of Representatives.
				
